Appellant complains in his motion for rehearing because we did not pass upon the question raised by his bills of exception. A review of the record confirms our view that it became unnecessary to decide the question raised for the reasons given in our original opinion.
The record reveals that appellant was not present when officers searched his premises by consent of his son. The bill of exception complaining of evidence as to the result of the search set out a part of the direct testimony of the son's wife as showing that the son had no authority to give such consent. The learned trial judge qualified the bill by making a part thereof the entire evidence of the son's wife both on direct and cross-examination as to the extent of the son's authority in the absence of the father. In the light of such entire testimony it is extremely questionable whether evidence as to the result of the search could be properly excluded on the ground that the son was without authority to consent to the search. However, we pretermit any further discussion of the subject or definite holding thereon for the reasons advanced in our original opinion.
Appellant's motion for rehearing is overruled. *Page 375